Filed 10/21/20 P. v. Vaaitautia CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                    B296143

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. NA109908)
         v.

EPI PALKI VAAITAUTIA,

         Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Jesse I. Rodriguez and Laura L. Laesecke,
Judges. Affirmed in part, reversed in part, and remanded with
directions.
      Stanley Dale Radtke, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising
Deputy Attorney General, and Stacy S. Schwartz, Deputy
Attorney General, for Plaintiff and Respondent.
                        ____________________
       A jury found Epi Palki Vaaitautia guilty of selling
methamphetamine and of possessing the drug for sale.
Vaaitautia challenges the trial court’s denial of his motion for
discovery under Pitchess v. Superior Court (1974) 11 Cal.3d 531
(Pitchess). He also attacks his two Penal Code section 667.5,
subdivision (b) prior prison term enhancements due to Senate
Bill No. 136 (2019–2020 Reg. Sess.) (SB 136). We agree with
Vaaitautia as to both issues. We conditionally reverse the
judgment and order the enhancements stricken. Undesignated
statutory citations are to the Penal Code.
                                  I
       On August 5, 2018, the Long Beach Police Department
worked a drug operation with a confidential informant, James
Beasley. Narcotics detective Scott Destefano said he gave the
informant $20 bills Destefano had photocopied to identify the
serial numbers. Based on the informant’s trial testimony, one
Detective Thue was also present for the operation.
       The informant approached Vaaitautia in a park. According
to the informant, Vaaitautia exchanged a “pretty nice size”
portion of methamphetamine for $20. The informant wore a
camera. A video captured audio of their conversation but not the
visual exchange of drugs and money.
       After the buy, the informant met Destefano and one
Detective Camrin and gave them the drug.
       Police partners George Evans and Arthur Vega searched
Vaaitautia. Vega said he found a $20 bill in Vaaitautia’s left
pants’ pocket, $101 in his wallet, and $605 in another pocket.




                               2
Vaaitautia produced a sandwich bag from his pants with “11
black bindles of suspected methamphetamine.” The officers
arrested Vaaitautia.
       The informant identified Vaaitautia as the seller.
       The substance Vaaitautia had allegedly sold and the 11
bindles tested positive for methamphetamine. The 11 bindles
were worth about $660. The $20 bill’s serial number matched the
copy Destefano had made.
       Before trial, Vaaitautia asked to represent himself. The
trial court granted his request. Vaaitautia filed a Pitchess motion
in pro. per. requesting personnel records for Destefano, Thue,
Camrin, Evans, and Vega. The trial court denied the motion.
This ruling is the first issue on appeal.
       Counsel represented Vaaitautia at trial. Witness testimony
lasted one day. The informant, Vega, Evans, a forensic scientist,
and Destefano testified for the prosecution.
       The jury found Vaaitautia guilty of selling
methamphetamine (Health & Saf. Code, § 11379, subd. (a))
(count 1) and of possessing methamphetamine for sale (Health &
Saf. Code, § 11378) (count 2).
       Vaaitautia admitted a prior conviction that qualified as a
strike (§§ 1170.12, 667, subds. (b)–(i)). He also admitted two
prior prison terms (§ 667.5, subd. (b)) for possession and
transportation of controlled substances (Health & Saf. Code, §§
11359, 11378, 11379).
       The court sentenced Vaaitautia to six years in state prison.
The sentence consisted of the midterm of three years for count 1,
doubled to six years due to a prior strike. The court imposed a
four-year term for count 2 and stayed this term pursuant to




                                3
section 654. The court imposed but stayed two section 667.5,
subdivision (b) prior prison term enhancements.
                                   II
       The trial court abused its discretion by denying the Pitchess
motion.
                                   A
       We start with background about Pitchess motions.
       Pitchess and corresponding sections of the Evidence Code
allow defendants to discover information from police officers’
personnel files by making allegations establishing “some cause”
and by showing how the information would support a defense.
(Warrick v. Superior Court (2005) 35 Cal.4th 1011, 1018–1019
(Warrick ); §§ 832.7 & 832.8; Evid. Code, §§ 1043–1045.) The
defendant must file a motion supported by a declaration showing
“good cause for the discovery.” (§ 1043, subd. (b)(3).) This is a
“ ‘relatively low threshold for discovery.’ ” (Warrick, supra, at p.
1019.) The “relatively relaxed” standards “insure the production
for inspection of all potentially relevant documents.” (City of
Santa Cruz v. Municipal Court (1989) 49 Cal.3d 74, 84.)
       The California Supreme Court analyzed the good cause
requirement in Warrick. The defendant must allege a “plausible”
scenario of officer misconduct that “might or could have
occurred.” (Warrick, supra, 35 Cal.4th at p. 1026.) The
defendant must include “an assertion of specific police
misconduct that is both internally consistent and supports the
defense proposed to the charges.” (Ibid.)
       Defendants must describe the information they seek with
“some specificity.” (Warrick, supra, 35 Cal.4th at p. 1021.) The
purpose of this requirement is to limit defendants’ requests to




                                 4
instances of officer misconduct “related to the misconduct
asserted by the defendant.” (Ibid.)
       If a defendant shows good cause, the court must conduct an
in camera hearing to determine what information, if any, the
court must disclose. (People v. Gaines (2009) 46 Cal.4th 172, 179
(Gaines).)
       We review a trial court’s ruling on a Pitchess motion for
abuse of discretion. (People v. Cruz (2008) 44 Cal.4th 636, 670.)
                                  B
       We detail the motion and the trial court’s ruling.
       Vaaitautia titled the four-page document “Motion and
notice of motion for disclosure of peace officer personnel records
and citizen complaints (and in camera review for favorable,
material evidence); memorandum of points and authorities;
decl[a]ration.”
       Vaaitautia named and provided badge numbers for the five
officers.
       Vaaitautia included a “Factual Background” section. He
explained the probation department and Los Angeles County had
registered him as a “homeless transi[en]t.” On the date of his
arrest, Vaaitautia was with other people and had been “getting
extremely intoxicated on alcohol, meth and marijuana.” The
informant walked up and asked for drugs. Vaaitautia “signaled”
to someone else to “take care” of the informant. The informant,
who had apparently bought drugs from someone else, left.
Vaaitautia “continued to rap and sing.”
       According to Vaaitautia, after the informant left, “an
unmarked car pulled up and Officer Evans #10330 exited the
unmarked unit and asked if ‘anyone was on parole or probation,’
Vaaitautia stated ‘Yes, I am sir’ and assumed the position for




                                5
search, not once was a sale[]s transaction mentioned by arresting
officers. Mr. Vaaitautia was booked on warrant[]s and possession
of narcotics on Aug. 5, 2018. And on Aug. 6, 2018, defendant was
then charged for sale[]s of narcotic[]s. Defendant believes the
charge was fabricated due to [the] amount of drugs and casino
money defendant had on his person.”
        Vaaitautia offered a “Points and Authorities” section that
states, in full, “A defendant in a criminal proceeding is entitled to
discover all relevant and material information that will assist
him or her in the preparation and presentation of the defense.
[Citations.] Litigants are entitled to prior complaints of officer’s
misconduct. [Citation.] Previous disciplinary action may also
suggest bias and motive to lie. [Citation.]”
        Vaaitautia ended by declaring “under the penalty of perjury
. . . that the foregoing is true and correct.”
        The court denied the motion, stating it “lacks some of the
minimum requirements . . . .” The judge identified several issues:
1) there was no declaration, 2) the only description of alleged
misconduct was an allegation a charge “was fabricated”; 3) the
request was overbroad because Vaaitautia “is asking for all of the
records”; and 4) there was “no connection between the requested
specific areas and any possible facts or scenario.” The court said
“after searching and searching in its own mind, through the law
and the case law” the court could not find the defendant “is even
close” to showing good cause for discovery of “any” files.
                                   C
        The trial court improperly denied Vaaitautia’s request. We
address the trial court’s four grounds in turn.
        First, Vaaitautia’s motion functionally included a
declaration. While there is not a page in the motion titled




                                 6
“declaration,” he offered a factual account and he declared it was
true under penalty of perjury.
       Second, Vaaitautia offered a sufficiently specific alternate
factual scenario. He denied selling drugs and he said police
fabricated the drug sale charge. (See Warrick, supra, 35 Cal.4th
at p. 1023 [defendant’s theory officers falsely accused him of
discarding cocaine sufficient to require in camera review].) The
factual scenario was internally consistent. His account differed
from the police account only insofar as it denied Vaaitautia was
the person who sold drugs to the informant. He explained what
he was doing in the area: using drugs and singing. He explained
why police searched him: because he admitted he was on
probation. Vaaitautia’s account was plausible and sufficiently
specific.
       Third, Vaaitautia’s request was broad, but this did not
entitle the court to reject his request fully. (Cf Warrick, supra, 35
Cal.4th at pp. 1022, 1027 [narrowing defendant’s “exhaustive
list” of requests].) Vaaitautia’s assertion of misconduct made
clear which types of records would be relevant to his claim. In his
opening brief on appeal, Vaaitautia says his request was one for
“any previous complaints against the officers for making false
arrests or falsifying evidence.” In his reply brief, he says the
motion requested prior complaints and disciplinary actions that
would suggest bias and motive to lie. We agree his motion at
least implicitly requested these records. The court should have
granted his request and looked for complaints and disciplinary
action related to false arrest, falsification of evidence, bias, and
dishonesty for the five officers.
       Fourth, records related to false arrest, falsification of
evidence, bias, or dishonesty would support Vaaitautia’s




                                 7
alternate factual scenario that officers falsified the drug sale
charge.
        Vaaitautia is entitled to the trial court’s in chambers
review of the personnel records for the five officers relating to
false arrest, falsification of evidence, bias, and dishonesty.
       The proper remedy is a conditional reversal with directions
for the trial court to review the documents the defendant
requested in chambers on remand. (Gaines, supra, 46 Cal.4th at
p. 180.) If the court determines the requested personnel records
contain no relevant information, it must reinstate the judgment.
If the court determines discoverable information exists and
should be disclosed, the court must order disclosure of the
information, allow Vaaitautia an opportunity to demonstrate
prejudice, and order a new trial if there is a reasonable
probability the outcome would have been different had the court
disclosed the information. (Id. at p. 181.)
                                   III
       Vaaitautia and the People correctly agree Vaaitautia’s two
prior prison term enhancements must be stricken.
       At the time of Vaaitautia’s sentencing, section 667.5,
subdivision (b) required the court to impose a one-year term for
each prior separate prison term under section 1170, subdivision
(h). On October 8, 2019, the Governor signed SB 136, and the
change became effective January 1, 2020. This bill amended
section 667.5, subdivision (b) to limit the enhancement to prior
prison or jail terms for certain sexually violent offenses.
       SB 136 applies retroactively to Vaaitautia, whose judgment
was not final when the ameliorative change took effect. (See
People v. Stamps (2020) 9 Cal.5th 685, 698–699.) Vaaitautia had




                                8
no prior prison terms for sexually violent offenses. Accordingly,
the two prior prison term enhancements must be stricken.
                            DISPOSITION
       The judgment is reversed and remanded in part. The trial
court is directed to conduct an in camera inspection of the
personnel records of the five officers Vaaitautia listed in his
motion for complaints and disciplinary action related to false
arrest, falsification of evidence, bias, and dishonesty. If the trial
court’s inspection on remand reveals no relevant information, the
trial court is directed to reinstate the judgment of conviction and
sentence. If the inspection reveals relevant information, the trial
court must order disclosure, allow Vaaitautia an opportunity to
demonstrate prejudice, and order a new trial if there is a
reasonable probability the outcome would have been different
had the court disclosed the information.
       The judgment is also modified to strike the two stayed
section 667.5, subdivision (b) prison term enhancements. We
direct the trial court to prepare an amended abstract of judgment
and to forward a certified copy to the Department of Corrections
and Rehabilitation.
       In all other respects, the judgment is affirmed.




                                            WILEY, J.

We concur:



             BIGELOW, P. J.                 STRATTON, J.




                                  9